
	
		I
		111th CONGRESS
		1st Session
		H. R. 3391
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Ms. Jenkins (for
			 herself, Mr. Moran of Kansas,
			 Mr. Moore of Kansas, and
			 Mr. Tiahrt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To allow for the continuation of critical access hospital
		  designation for certain hospitals in geographic areas experiencing population
		  growth.
	
	
		1.Permitting the continuation
			 of CAH designation for certain hospitalsSection 1820(c)(2)(B)(i) of the Social
			 Security Act (42 U.S.C. 1395i–4(c)(2)(B)(i)) is amended by inserting ,
			 or was located in such a rural area at the time that the hospital was
			 originally designated as a critical access hospital under this paragraph (but
			 subsequently such a rural area was redesignated as an urban area, as defined in
			 section 1886(d)(2)(D)), after (or equivalent unit of local
			 government) in a rural area (as defined in section
			 1886(d)(2)(D)).
		
